              Case 7:21-cv-04509-PMH
      Case 7-21-cv-04509-PMH          Document
                                Document       16 inFiled
                                         15 Filed    NYSD 09/01/21 Page 1 ofPage
                                                            on 08/31/2021    2   1 of 2


                                      Application denied. The parties may renew their application to be
                                      exempted from the automatic mediation referral once they secure
                                      a private mediator and schedule a mediation session with such
                                      mediator.
                                                   225 Broadway, Suite 1405
                                      The Clerk of the Court is respectfully directed to terminate the
                                                  New York, New York 10007
                                      motion sequence pending at Doc. 15.
                                             T: (212) 385-0066 F: (212) 385-2117
                                                        dsblawny.com
                                      SO ORDERED.
William J. Dealy (1946-2012)                                                                             Amanda E. Maguire
Milo Silberstein                                                                                         Maria Louisa Bianco
Marc D. Braverman                     _______________________                                            Erica J. Weser
Laurence J. Lebowitz                  Philip M. Halpern
                                      United States District Judge                                       Albert J. Soler
                                                                                                           Of Counsel
                                      Dated: White Plains, New York
                                             September 1, 2021

                                                                  August 31, 2021
        VIA ECF

        The Hon. Philip M. Halpern
        United States District Judge
        Southern District of New York
        Federal Building and Courthouse
        300 Quarropas Street, Room 530
        White Plains, NY 10601

                          Re:    Morales v. Fross, Zelnick, Lehrman & Zissu, P.C., et al.
                                 Case No. 7:21-cv-04509-PMH

        Dear Judge Halpern:

               This firm represents Defendants Fross Zelnick Lehrman & Zissu, P.C., Leo Kittay, James
        D. Weinberger and Terry Raphael (collectively, “Defendants”) in connection with the above-
        referenced matter. This letter is written jointly with Plaintiff’s counsel.

                On August 20, 2021, this matter was automatically referred to mediation by the Court,
        and a mediator was assigned on August 23, 2021. The parties respectfully request that the Court
        stay this matter to allow the parties to participate in a private mediation. Currently, the parties
        are in the process of securing a private mediator, which the parties believe should be
        accomplished within the next two (2) weeks. Once the mediator is secured, the parties will
        schedule the mediation at the mediator’s earliest availability.

                Should the Court permit the parties to participate in private mediation, the parties are
        willing to provide the Court with a status update concerning the mediation every thirty (30) days.




                 Long Island Location: 24 Summit Boulevard, Westhampton, New York 11977 - T: (631) 998-0512
        Case 7:21-cv-04509-PMH
Case 7-21-cv-04509-PMH          Document
                          Document       16 inFiled
                                   15 Filed    NYSD 09/01/21 Page 2 ofPage
                                                      on 08/31/2021    2   2 of 2



                                            Respectfully submitted,

                                                   /s/

                                            Marc D. Braverman

MDB/am




                                        2
